Title: From George Washington to the Commissioners for the District of Columbia, 13 August 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia August 13th 1793

I have received your letter of the first instant, enclosing certain communications to you from the Surveyors of the Federal City, dated the 29th & 31st of July—and have duly considered the alterations suggested in said Communications.

 With respect to the first alteration proposed vizt—“to stop S. Carolina Avenue, west of South Capitol, at the public appropriation”—I am perfectly of opinion with you, that the reason given therefor appears sufficient to warrant it. And as to the second—“to change the place of a small canal or inlet from the Eastern Branch, from fifth Street east—where it is marked out on the plan—to sixth street”—seems to be very proper for the reasons assigned by the Surveyors; And if, as they say, the ground on fifth Street, where the Canal is marked out, is high—and that in sixth Street the tide already flows nearly the whole distance of the intended Canal, I think there can be but little doubt of its having been originally intended to be in sixth street, but was missed in laying down the work.
 The third Alteration proposed—vizt—“to strike out two short Avenues leading from the Intersection of Massachusetts & North Carolina”⟨—⟩seems to require further consideration; for I observe in the plan, that a bridge is marked out across the Eastern branch leading directly from Kentucky Avenue. If this is really the best place for a bridge, and one should be ever likely to be built there, I think that Avenue ought to be preserved—and if that, then the other mentioned as making an equal angle towards the N. Et must be preserved also. You will, therefore, Gentlemen, be pleased to have the matter respecting the Bridge ascertained, if it be not already done, and let the striking out or not of these Avenues depend upon that.
I am glad to find that the Surveyors are so forward in their work as they say they are—and I hope they will have everything on their part accomplished that is expected from them before the sale.
In compliance with your request I will think of some suitable Characters to examine your Accts and expenditure of the public money. With very great esteem I am, Gentlemen, Your most Obedt Servt

Go: Washington

